DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant filed the Request for Continued Examination on 06/30/2022. Claims 1-20 are pending. Claims 1, 2, 8, and 15 are amended. Claims 1-20 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 103
3.	Applicant argues that prior art references Lacoss-Arnold et al. and Shah et al. do not teach the amended claim limitations. 
Examiner respectfully disagrees.
Lacoss-Arnold et al. discloses “receive a complaint initiation signal, comprising: a report that a card reader is compromised” in paragraphs 18 and 19 wherein the activity monitoring (AM) computing device receives activity data, generates an activity score that indicates that the ATM is likely compromised, and initiates a response. Further, “a set of location data comprising geolocation data of a reporting party” is disclosed in paragraphs 25 and 36, wherein the ATM are associated with the location of the ATM and a location of identifier the ATM and the host bank may alternatively contract with a third party to monitor and/or service ATM.
Lacoss-Arnold et al. discloses “calculate a confidence interval” as applying activity data from the multiple ATMs to the updated operating parameter rules and generating an updated activity score for those multiple ATMs and determining whether those ATMs are compromised  (see paras 27 and 43); “determining that the confidence interval exceeds the threshold” as by applying the received activity data, generating an activity score for the ATM that indicates a likelihood that the ATM is compromised and initiating a response based on the activity score and the response may be a shutdown signal to the ATM (see paras 29 and 59).
Combination of Lacoss-Arnold et al. and Shah et al. disclose all limitations of the amended claim 1.
Claim Interpretation
Optional Language
4.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
5. 	Claim 8 recites “in response to determining that the confidence interval exceeds the threshold…” is optional as the response is not necessarily received. As a result, the subsequent limitations of “publishing … and alert …” do not occur and will not differentiate the claims from the prior art (MPEP 2103 I C).
The underlined limitations represent optional language and are not given patentable weight.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
8.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
9.	Claims 1, 8 and 15 recite “in response to determining that the confidence interval exceeds the threshold, publishes, to a data feed accessible to a plurality of entities, an alert comprising: an indication that the card reader may be compromised;”
	Claims 2, 9 and 16 recite “…an indication that a second card reader may be compromised; … publishes, to the data feed, a second alert comprising: an indication that the second card reader may be compromised;”
10.	These claims are indefinite because they do not indicate the actual state of the card reader but merely a potential state of what the card reader “might” be. Thus, it is unclear from the claim whether the indicator indicates that card reader is (or is not) compromised. 
It is the case that one of ordinary skill in the art would not be able to determine the state of the card reader (compromised or uncompromised) based upon the fact that it is not known whether the alert is performing a false positive or a true positive.
	It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. MPEP 2173.02 (I-III). 
11.	Claims 3-7, 10-14, and 17-20 are rejected under the same rationale as claims 1, 8, and 15 because claims 3-7, 10-14, and 17-20 inherit the deficiencies of claims 1, 8, and 15 respectively due to their dependency.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20190362356A1 to Lacoss-Arnold et al. in view of US20160224938A1 to Shah et al.
16.	As per claims 1, 8, and 15:
Lacoss-Arnold et al. discloses the following limitations:
a memory that stores a geolocation application programming interface and executable instructions [0018]
a hardware processor communicatively coupled to the memory, wherein the hardware processor: [0018]
receives a complaint initiation signal, comprising: [0018]
a report that a card reader is compromised [0018]-[0019]
an initiation date and time of the complaint initiation signal [0021]
a set of location data comprising geolocation data of a reporting party [0025], [0036]
calculates a confidence interval for whether the entity is a type of entity that uses a card reader, wherein the confidence interval indicates a likelihood of the entity being the type of entity that uses a card reader [0027], [0043], [0046] 
determines that the confidence interval exceeds a threshold, wherein the confidence interval exceeding the threshold indicates a high likelihood of the entity being the type of entity that uses a card reader [0022], [0043], [0046]
determines an identifier of the entity [0025]
in response to determining that the confidence interval exceeds the threshold, publishes, to a data feed accessible to a plurality of entities, an alert comprising: [0029], [0059]
an indication that the card reader may be compromised [0029]
the initiation date and time of the complaint initiation signal [0021]
the identifier of the entity [0026]
Lacoss-Arnold et al. does not explicitly disclose the following limitations:
uses the geolocation application programming interface and the set of location data, to identify a street address closest to the geolocation data; 
determines that the street address is associated with an entity; 
However, Shah et al., as shown, teaches the following limitations:
uses the geolocation application programming interface and the set of location data, to identify a street address closest to the geolocation data [0072]
determines that the street address is associated with an entity [0072]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for predicting and correcting addresses wherein applying exception rules to determine whether to generate an exception for an address and there are various approaches for predicting or correcting the addresses taught by Shah et al. in a computer-implemented method for detecting compromised automated teller machines where the device receives activity data from an ATM, activity data including user input data and machine data, and the user input data includes instructions input by a user at the ATM during a transaction of Lacoss-Arnold et al. with the motivation of enhancing the method with a computing entity that can communicate with one or more external information/data source computing entities via one or more application programming interfaces and provide the address information/data to one or more external information/data source computing entities as taught by Shah et al. over that of Lacoss-Arnold et al. 
As per claim 15 Lacoss-Arnold et al. additionally discloses the following limitations:
… a non-transitory computer readable medium … [0033]
17. 	As per claims 2, 9, and 16:
Lacoss-Arnold et al. discloses the following limitations:
receives a second complaint initiation signal, comprising: [0018]
an indication that a second card reader may be compromised [0018]-[0019]
an initiation date and time of the second complaint an initiation date and time of the second complaint initiation signal [0021]
publishes, to the data feed, a second alert comprising: [0029], [0059]
an indication that the second card reader may be compromised [0029]
the initiation date and time of the second complaint the initiation date and time of the second complaint initiation signal [0021]
determines that the second confidence interval does not exceed the threshold [0022], [0043]
the identifier of the third entity [0026]
calculates a second confidence interval for whether the second entity is the type of entity that uses a card reader [0027], [0043], [0046]
calculates a third confidence interval for whether the third entity is the type of entity that uses a card reader [0027], [0043], [0046]
determines that the third confidence interval exceeds the threshold [0022], [0043]
Lacoss-Arnold et al. does not explicitly disclose the following limitations:
a second set of location data comprising geolocation data of a second reporting party and a second IP address associated with a second device from which the second complaint initiation signal was transmitted; 
uses the geolocation application programming interface and the second set of location data, identifies a second street address associated with the second set of location data; 
determines that the second street address is associated with a second entity;
identifies a third street address that is the next closest street address to the second set of location data; 
determines that the third street address is associated with a third entity;
the third street address.
However, Shah et al., as shown, teaches the following limitations:
a second set of location data comprising geolocation data of a second reporting party and a second IP address associated with a second device from which the second complaint initiation signal was transmitted [0072]
uses the geolocation application programming interface and the second set of location data, identifies a second street address associated with the second set of location data [0072]
determines that the second street address is associated with a second entity [0072]
identifies a third street address that is the next closest street address to the second set of location data [0072]
determines that the third street address is associated with a third entity [0060]
the third street address [0072]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for predicting and correcting addresses wherein applying exception rules to determine whether to generate an exception for an address and there are various approaches for predicting or correcting the addresses taught by Shah et al. in a computer-implemented method for detecting compromised automated teller machines where the device receives activity data from an ATM, activity data including user input data and machine data, and the user input data includes instructions input by a user at the ATM during a transaction of Lacoss-Arnold et al. with the motivation of enhancing the method with a computing entity that can communicate with one or more external information/data source computing entities via one or more application programming interfaces and provide the address information/data to one or more external information/data source computing entities as taught by Shah et al. over that of Lacoss-Arnold et al. 
18.	Claims 3, 6-7, 10, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20190362356A1 to Lacoss-Arnold et al. in view of US20160224938A1 to Shah et al., and US20170251347A1 to Mehta et al.
19.	As per claims 3, 10, and 17:
Lacoss-Arnold et al. does not explicitly disclose the following limitations:
wherein the hardware processor further updates a web map with:
a first marker at the street address that is associated with the entity;
a second marker at the third street address.
However, Mehta et al., as shown, teaches the following limitations:
wherein the hardware processor further updates a web map with: [0111]
a first marker at the street address that is associated with the entity [0169]
a second marker at the third street address [0256]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have devices, methods, and media for managing emergency communications providing data sharing amongst groups of devices, proxy calling by one communication device on behalf of another, and seamless data extraction from a communication device by first responders taught by Mehta et al. in a computer-implemented method for detecting compromised automated teller machines where the device receives activity data from an ATM, activity data including user input data and machine data, and the user input data includes instructions input by a user at the ATM during a transaction of Lacoss-Arnold et al. with the motivation of enhancing the method with a feature such as updating status after triggering event and showing pinned locations of interest in the map taught by Mehta et al. over that of Lacoss-Arnold et al.
20.	As per claims 6, 13, and 20:
Lacoss-Arnold et al. does not explicitly disclose the following limitations:
the complaint initiation signal further comprises an internet protocol address associated with a device from which the complaint initiation signal originates; 
the hardware processor further determines a cellular carrier based on the internet protocol address; 
the alert further comprises: 
the internet protocol address; 
an identifier of the cellular carrier. 
However, Mehta et al., as shown, teaches the following limitations:
the complaint initiation signal further comprises an internet protocol address associated with a device from which the complaint initiation signal originates [0302] 
the hardware processor further determines a cellular carrier based on the internet protocol address [0302]
the alert further comprises: 
the internet protocol address [0302]
an identifier of the cellular carrier [0302]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have devices, methods, and media for managing emergency communications providing data sharing amongst groups of devices, proxy calling by one communication device on behalf of another, and seamless data extraction from a communication device by first responders taught by Mehta et al. in a computer-implemented method for detecting compromised automated teller machines where the device receives activity data from an ATM, activity data including user input data and machine data, and the user input data includes instructions input by a user at the ATM during a transaction of Lacoss-Arnold et al.  with the motivation of enhancing the method with a feature such as determining a land-line or an IP based wired phone of the caller, obtaining additional information about the caller itself and GPS location data from the caller’s communication device taught by Mehta et al. over that of Lacoss-Arnold et al.
21.	As per claims 7 and 14:
Lacoss-Arnold et al. does not explicitly disclose the following limitations:
wherein one of the plurality of entities to which the data feed is accessible is a law-enforcement agency.  
However, Mehta et al., as shown, teaches the following limitations:
wherein one of the plurality of entities to which the data feed is accessible is a law-enforcement agency [0231]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have devices, methods, and media for managing emergency communications providing data sharing amongst groups of devices, proxy calling by one communication device on behalf of another, and seamless data extraction from a communication device by first responders taught by Mehta et al. in a computer-implemented method for detecting compromised automated teller machines where the device receives activity data from an ATM, activity data including user input data and machine data, and the user input data includes instructions input by a user at the ATM during a transaction of Lacoss-Arnold et al.  with the motivation of enhancing the method with a feature such as having a plurality of units that needs to be alerted in emergency situations including police department as well taught by Mehta et al. over that of Lacoss-Arnold et al.
22.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US20190362356A1 to Lacoss-Arnold et al. in view of US20160224938A1 to Shah et al., US20170251347A1 to Mehta et al., and US20170316357A1 to Meganathan et al. 
23.	As per claims 4, 11, and 18:
Lacoss-Arnold et al. does not explicitly disclose the following limitations:
the first marker comprises a link to a page that displays a number of alerts associated with the street address that is associated with the entity;
the second marker comprises a link to a page that displays a number of alerts associated with the third street address.
However, Meganathan et al., as shown, teaches the following limitations:
the first marker comprises a link to a page that displays a number of alerts associated with the street address that is associated with the entity [0018]
the second marker comprises a link to a page that displays a number of alerts associated with the third street address [0018]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods for displaying a dynamic risk level indicator of an ATM site or other remote monitoring site on a map wherein receiving one or more pieces of data associated with an ATM site, assigning a risk level to the ATM taught by Meganathan et al. in a computer-implemented method for detecting compromised automated teller machines where the device receives activity data from an ATM, activity data including user input data and machine data, and the user input data includes instructions input by a user at the ATM during a transaction of Lacoss-Arnold et al. with the motivation of enhancing the method with a feature such as identifying past or historical incidents occurred at the ATM site, and comparing such incidents occurrences to nearby ATM sites as taught by Meganathan et al. over that of Lacoss-Arnold et al.
24.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20190362356A1 to Lacoss-Arnold et al. in view of US20160224938A1 to Shah et al., US20170251347A1 to Mehta et al., and US20140351125A1 to Miller et al. 
25.	As per claims 5, 12, and 19:
Lacoss-Arnold et al. does not explicitly disclose the following limitations:
the complaint initiation signal further comprises an image of the card reader, wherein a metadata for the image of the first card reader comprises a first set of global positioning system coordinates; 
the second complaint initiation signal further comprises an image of the second card reader, wherein the metadata for the image of the second card reader comprises a second set of global positioning system coordinates;
updates a web map with: 
a first marker located at the first set of global positioning system coordinates, the first marker comprising a link to a page that displays the alert; 
a second marker located at the second set of global positioning system coordinates, the first marker comprising a link to a page that displays the second alert.  
However, Miller et al., as shown, teaches the following limitations:
the complaint initiation signal further comprises an image of the card reader, wherein a metadata for the image of the first card reader comprises a first set of global positioning system coordinates [0151]
the second complaint initiation signal further comprises an image of the second card reader, wherein the metadata for the image of the second card reader comprises a second set of global positioning system coordinates [0151]
the hardware processor further: 
extracts from the metadata for the image of the first card reader the first set of global positioning system coordinates [0151]
extracts from the metadata for the image of the second card reader the second set of global positioning system coordinates [0151]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an automated banking machine having a card reader that operates to read data from user cards corresponding to financial accounts wherein the automated banking machine is operative to communicate with one or more remote computers to cause financial transfers to and from accounts corresponding to card data read from user cards taught by Miller et al. in a computer-implemented method for detecting compromised automated teller machines where the device receives activity data from an ATM, activity data including user input data and machine data, and the user input data includes instructions input by a user at the ATM during a transaction of Lacoss-Arnold et al. with the motivation of enhancing the method with a feature such as having a camera unit to periodically capture an image of an ATM wherein the camera unit can transmit the image to a security center and the security center can have an original image of the ATM stored in a database as taught by Miller et al. over that of Lacoss-Arnold et al. 
However, Mehta et al., as shown, teaches the following limitations:
updates a web map with: [0111]
a first marker located at the first set of global positioning system coordinates, the first marker comprising a link to a page that displays the alert [0118], [0169]
a second marker located at the second set of global positioning system coordinates, the first marker comprising a link to a page that displays the second alert [0118], [0256]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have devices, methods, and media for managing emergency communications providing data sharing amongst groups of devices, proxy calling by one communication device on behalf of another, and seamless data extraction from a communication device by first responders taught by Mehta et al. in a computer-implemented method for detecting compromised automated teller machines where the device receives activity data from an ATM, activity data including user input data and machine data, and the user input data includes instructions input by a user at the ATM during a transaction of Lacoss-Arnold et al. with the motivation of enhancing the method with a feature such as allowing dispatch centers to initiate a communication link to request location information in order to promptly find a location of interest in the map and sending alert messages taught by Mehta et al. over that of Lacoss-Arnold et al.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            
/DANIEL S FELTEN/            Primary Examiner, Art Unit 3692